NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CA2016/050788 filed on 07/06/2016, which has a provisional application no. 62/189,547 filed on 07/07/2015.

Information Disclosure Statement
	The Information Disclosure Statement filed on 01/19/2021 has been considered.

Withdrawal of Rejections
The response and amendments filed on 12/17/2020 are acknowledged and are considered sufficient to overcome the previous claims rejections as indicated in the previous office action mailed on 10/06/2020. Therefore, those previous claim rejections have been withdrawn necessitated by Applicant’s amendment or cancelation of the stated claims. 

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitation of an isolated industrial yeast that degrades L-asparagine under non-inducing conditions produced by the method of claim 18 wherein the adaptive evolution method imparts a functional and 
	Secondary considerations: Applicant’s declaration filed on 10/06/2020 demonstrated the comparative assays and superiority of the claimed strains of RBAR-01, RBAR-02, and RBAR-03 wherein said strains exhibited significantly faster degradation of L-asparagine and reduction of acrylamide as compared to recombinant or genetically modified yeast and wild-type strains. Thus, the declaration provides evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art (the cited prior art of record by Chhun (U.S. Patent no. 9,353,173) is considered to be the closest art), can rebut prima facie obviousness (see MPEP 716.02(a)). 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
	The disclosure of Greiner-Stoeffele (US 2011/0052758 A1) is considered to pertinent art. Greiner-Stoeffele’s disclosure relates to the use of an amidohydrolase for preparing a foodstuff or stimulant (see abstract & ¶ [0001]). Greiner-Stoeffele teaches an amidohydrolase, preferably asparaginase, which after an incubation duration of 5 min at 50°C has a residual activity of at least 75%, for the preparation of a foodstuff or a stimulant, preferably to reduce the content of asparagine in the foodstuff or stimulant (see ¶ [0015]). However, Greiner-Stoeffele does not teach the claim’s limitation of an isolated industrial yeast that degrades L-asparagine under non-. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653